361 F.2d 968
GENERAL FINANCE CORPORATION, Plaintiff-Appellant,v.MILWAUKEE WESTERN BANK, Defendant-Appellee.
No. 15485.
United States Court of Appeals Seventh Circuit.
June 2, 1966.

Appeal from the United States District Court for the Eastern District of Wisconsin; Kenneth Philip Grubb, Judge.
T. L. Tolan, Jr., Samuel J. Recht, Brady, Tyrrell & Bruce, Milwaukee, Wis., for appellant.
Lester S. Clemons, James Urdan, Quarles, Herriott & Clemons, Milwaukee, Wis., for appellee.
Before HASTINGS, Chief Judge, and KILEY and SWYGERT, Circuit Judges.
PER CURIAM.


1
General Finance Corporation brought this action against Milwaukee Western Bank in the United States District Court for the Eastern District of Wisconsin. It sought to recover on the first two claims for relief, the proceeds of ten checks, totalling $91,100, drawn on defendant, payable to plaintiff and which defendant refused to pay. On the third claim for relief, plaintiff sought to recover the proceeds of a draft of $30,500, endorsed to defendant and accepted and paid by plaintiff.


2
The facts were stipulated by the parties. The issues of liability and damages were severed. The questions of liability were submitted on cross motions for judgment and on the stipulation of facts. The case was tried to the court, the Honorable Kenneth P. Grubb, Senior United States District Judge presiding.


3
The trial court found for defendant on the merits of all three claims for relief. Plaintiff appealed.


4
On appeal, plaintiff charges that the conclusions of law, stated by the trial court as applicable to the agreed facts, are not well founded in law and should be reversed.


5
The contested issue on the first two claims is whether defendant may be deemed to have paid the ten checks in dispute by virtue of the method of return of the checks it employed in accordance with the clearing house rules, or whether it retained the checks in its possession beyond the time limit set forth in Section 220.15(3) of the Wisconsin statutes, the Deferred Posting Section of Bank Collection Code.


6
The contested issue on the third claim for relief is whether there was any breach of any duty owed by defendant to plaintiff with respect to the collection of the disputed draft and, if so, whether it caused any loss to plaintiff.


7
The learned district court in a well-reasoned opinion reported as General Finance Corporation v. Milwaukee Western Bank, D.C., E.D. Wisc., 246 F.Supp. 646 (1965), fully stated the facts and issues and carefully construed the applicable law. We are in complete accord with this decision as so reported.


8
We, therefore, adopt the opinion of the district court as our opinion in this appeal and on the authority thereof affirm the judgment from which this appeal is taken.


9
Affirmed.